PER CURIAM
Claimant seeks review of a Workers’ Compensation Board order that reversed the referee and reinstated the insurer’s denial of compensability of certain proposed surgical procedures. After the Board issued its order, the surgical procedures were performed. We allowed the record to be supplemented by new evidence relating to the surgeries and claimant’s post-operative condition. Because the new evidence could affect the issue of whether the surgical procedures are compensable under ORS 656.245, we reverse and remand to the referee for consideration of the new evidence. Cain v. Woolley Enterprises, 83 Or App 213, 730 P2d 1274 (1986).
Reversed and remanded to the referee for consideration of new evidence.